Townsend, J.
1. The written stipulation in this case, describing the manner in which the lottery known as the numbers game is operated, substantially as described in Turk v. State, 55 Ga. App. 732 (1) (191 S. E. 283) was sufficient to establish the manner of operating the lottery.
2. On appeal from a judgment of the superior court overruling and denying a petition for certiorari from conviction of the defendant in the Criminal Court of Fulton County for the offense of maintaining a lottery known as the numbers game, evidence of the arresting officer that the defendant, when apprehended, carried upon his person 23 pages of bets containing different writers’ numbers thereon such as those collected by “pick-up men,” together with a collection sheet found concealed under the defendant’s tie clasp, all of which were identified as paraphernalia used in maintaining and carrying on the numbers game, when considered as a whole, is sufficient evidence to uphold a conviction as against a petition for certiorari assigning error on the general grounds only. Holmes v. State, 65 Ga. App. 13 (13 S. E. 2d, 114); Goodrum v. State, 69 Ga. App. 373 (25 S. E. 2d, 585).

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.